Kirkpatrick, C. J.
— This proceeding is altogether erroneous. The state of demand filed, does not contain a lawful ground of action. The judgment itself too, is entered in figures and not in words at length, and this is assigned as a reason of reversal. According to the opinion of Cole and Petty, (a)
I think, this judgment must be reversed.
Rosseit,, J. — Concurred.
Pennington, J.
— This judgment being entered in figures brings this case within that of Cole v. Petty, but this is the *61least error in the proceedings; out of the five separate and distinct charges for damages, there is not a single legal cause of action stated. I concur in the reversal.
Crane, for plaintiff.
Judgment reversed.

Ante. *60, — Ed =